 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organizationwithin themeaning of Section 2(5) of theAct.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERUpon the basisof the foregoingfindings of fact and conclusionsof law,and uponthe entirerecord in this case,it is recommendedthat thecomplaint herein bedismissed.Little Rock Hardboard CompanyandInternational Brotherhoodof Pulp, Sulphite and PaperMillWorkers, AFL-CIOSuperwood Corporation of DuluthandInternational Brother-hood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO.Cases Nos. 26-CA-1208, 26-CA-1222. and 26-CA-1259.Decem-ber 26, 1962DECISION AND ORDEROn September 10, 1962, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the attached Intermediate Report.Thereafter, theGeneral Counsel -filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel (Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, andthe entire record in these cases, and, as it finds merit in some of theGeneral Counsel's exceptions, hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, only to the extent con-sistent herewith.'1.The Trial Examiner found no violation of Section 8(a) (1) ofthe Act on the ground, in part, that the shift leaders, some of whomwere charged with conduct violative of i hat section, were not super-visors within the meaning of the Act.We do not agree.'A substantial portion of the Intermediate Report consists of extensive quotations fromthe record and the briefsof the parties for the purposeof settingforth thefacts and theIssues of these cases. It does not appearthatthis practice has resulted in prejudice toany of the parties.Nevertheless,we do not believe that an Intermediate Report whichrecites and adopts to this unusualextent theallegationsof the adversariesin this pro-ceeding Is a desirable exercise of the Trial Examiner's functionto providethe Board withhis own recitationof the factsand the reasons for his recommended findings140 NLRB No. 26. LITTLE ROCK HARDBOARDCOMPANY265At the time the four individuals (Whitfield, Scroggins, Cox, andHalbert) whose supervisory status is in dispute became shift leaders,the Respondents had approximately 43 pro.hlction employees, whoworked on 4 shifts in a continuous 24-hour operation.Curtis andHenderson, the plant manager and product Toll foreman respectively,were in general charge of plant operations, and they alone hiredand discharged employees. This siu ie situation prevailed when Piercereplaced Curtis.During both periods, Henderson admittedly hadlittle direct connection with the employees regarding the work, andPierce had none at all. It was through the shift leaders that Pierceand Henderson maintained supervision over the employees. The shiftleaders were responsible not only for transmitting work orders, butalso for seeing to it that these orders were carried out.They alsoreported to Pierce or Henderson on the quality of work turned outby employees as well as on their general ability.Moreover, as Piercetestified, he and Henderson were not at the plant at all times and, intheir absence, the shift leaders were in charge of production. Inaddition, the shift leaders were paid at a higher rate than the pro-duction employees,2 shifted employees from one job to another, and,on, occasion, disciplined employees.There is evidence, moreover, that the shift leaders had authorityto, and did, effectively recommend hire and discharge.Thus, Sheltonand Charles, laid-off employees, were not rehired because of unfavor-able work reports by shift leaders, and Griffin's discharge was de-layed until several days after Henderson had first decided to dis-charge him only because, as stated in the Intermediate Report,"Whitfield had talked him into giving Griffin another chance." TheRespondents, in fact, admit that they consulted the shift leaders aboutwhich employees to recall after the layoff period.Although the Re-spondents maintain that they likewise consulted some of the senioremployees, there is no evidence that the recommendations of theseemployees were effective recommendations.The Trial Examiner, in concluding that the shift leaders were notsupervisors, gave considerable weight to shift leader \Vhitfield's testi-mony that Curtis originally designated the men in question as "super-visors," that Curtis later changed this designation to "shift leaders,"and that, while some of them still carried on as supervisors and eventhough he called himself a supervisor, "still we didn't have theauthority of a supervisor."While the Trial Examiner found Whitfieldto be "a sincere, credible, and intelligent witness," Whitfield was notqualified to make a legal determination as to statutory supervisorystatus.We note, moreover, that the Trial Examiner did not refer toWhitfield's explanatory statement that he, Whitfield, did not consider2 The statement in the Intermediate Report that shift leaders werepaid in some casesless than other rank-and-file employees is not supported by therecord. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDanyone to be a supervisor if "all he can do is recommend." The Inter-mediate Report also states, as evidence that the shift leaders did nothave supervisory status, that it was stipulated at the hearing in therepresentation case, by both the Union and the Respondents, that shiftleaders were rank-and-file employees entitled to vote in the election.The fact is, however, that the Union in that case challenged the ballotsof the shift leaders on the ground that they were supervisors, and theRegional Director has not ruled on that issue pending a determinationby the Board in this proceeding.The Trial Examiner also gaveweight, in this matter, to the fact that the shift leaders were "youngmen in their early twenties."As established in the record, however,Henderson, who had started out as a rank-and-file employee only ayear before he became plant foreman, was only 24 years old.In view of the foregoing, including the abnormally high ratio ofemployees to supervisors that would exist if the shift leaders werefound not to be supervisors, leaving Henderson the only supervisor;the fact that the shift leaders direct the work on different shifts, andare in charge of production when Pierce and Henderson are absent;and their authority effectively to recommend hire and discharge, wefind that the shift leaders are supervisors within the meaning of theAct.'2.Because the Trial Examiner concluded that the shift leaders werenot supervisors, he made no specific findings as to whether they hadengaged in the conduct alleged to be unlawful.On the basis of un-controverted evidence in the record, we find that shift leader Whit-field stated to employees that talk about unions could cause discharge;that Pierce had discharged a number of employees because of theUnion's petition ; that anyone connected with Union was a "crazys.o.b."; and that the Union had "messed up" the employees and hadcaused them to be deprived of a wage increase.We further find thatby this conduct the Respondents interfered with, restrained, andcoerced their employees in violation of Section 8 (a) (1) of the Act.We find that the Respondents further violated Section 8(a) (1) byPlant Manager Pierce's admitted remarks at a meeting of the em-ployees on January 17, 1962, that the Union's petition was one of thecauses of the layoffs, and his statement on April 2, as established byuncontroverted testimony, that the Union would cause a strike becausethe Respondents would never negotiate with it.Accordingly, we donot agree with the Trial Examiner's finding that Pierce's interroga-tion of Griffin about his union attitude was not a violation of the Acton the ground, among others, that there was no "pattern of unfairpractices."We also do not agree with the Trial Examiner's findingssMonarchRubber Company,Inc.,129 NLRB482, 483;The Illinois CanningCo, 120NLRB 669, 674;Northrup Aircraft, Inc,120 NLRB227;General TelephoneCompany ofMichigan,112 NLRB 46,48-50;Coastal Plywood&Timber Company,102 NLRB 300. LITTLE ROCKHARDBOARDCOMPANY267that Foreman Henderson"-, interrogation of Charles as to what Charlesknew about the Union did not constitute a Section 8(a) (1) violationbecause the conversation was "just as one friend to another one," andthat even if this were a "technical violation" it was isolated 4Accord-ingly, we find that by Pierce's interrogation of Griffin and by Hender-son's interrogation of Charles, the Respondents further violated Sec-tion 8 (a) (1) of the Act.3.The Trial Examiner concluded that the Respondents did notviolate Section 8(a) (3) and (1) of the Act by their layoff of em-ployees on January 17, 1962, their failure subsequently to recall fourof these laid-off employees, and their discharge of employee Griffinon April 3.While the Trial Examiner's findings on these issues arenot free from doubt, we are unable to conclude on this record thatthe General Counsel has established the alleged violations of Section8(a) (3) by a preponderance of the credible evidence.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring inconnection with their operations as set forth in the IntermediateReport, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.REMEDYHaving found that the Respondent engaged in certain unfair laborpractices,we shall order that they cease and desist therefrom andtake certain affirmative action Which we find necessary to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in these cases, the Board makes the following:CONCLUSIONS OF LAW1.Little Rock Hardboard Company and Superwood Corporationof Duluth, North Little Rock, Arkansas, are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.International Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening their employees with layoff, discharge, and othereconomic loss for union adherence, and by interrogating them abouttheir union sentiments and activities in a manner constituting inter-SeeWendt Sorts Company,138 NLRB 855;SouthernCoach& Body!10 , Inc, 135NLRB 1240. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDference, restraint, and coercion, the Respondents have violated Sec-tion 8(a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Little RockHardboard Company and Superwood Corporation of Duluth, NorthLittle Rock, Arkansas, their officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Threatening their employees with layoff, discharge, and othereconomic loss for union adherence, and interrogating them about theirunion sentiments and activities in a manner constituting interference,restraint, and coercion, in violation of Section 8 (a) (1) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Interna-tionalBrotherhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid and protection, and to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their plant in North Little Rock, Arkansas, copies ofthe notice attached hereto marked "Appendix." 5 Copies of said no-tice, to be furnished by the Regional Director for the Twenty-sixthRegion, shall, after being duly signed by the Respondents' representa-tives, be posted by the Respondents immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondents to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " LITTLE ROCK HARDBOARD COMPANY269IT IS FURTHERORDEREDthat the complaint,insofar as it alleges thatthe Respondents violated the Act by conduct other than that foundto be violative herein, be, and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with layoff, discharge,and other economic loss for union adherence, or interrogate themabout theirunion sentimentsand activitiesin a mannerconsti-tuting interference,restraint,and coercion.WE WILL NOT in any like or relatedmanner interferewith, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistInternational Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.LITTLE ROCKHARDBOARD COMPANY,SUPERWOODCORPORATION OF DULUTH,Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffices, 22 North Front Street, Memphis, Tennessee, Telephone No.Keystone 4-4151, if they have any questions concerning this noticeor compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUponchargesduly filed bythe International Brotherhood of Pulp,Sulphite andPaper Mill Workers, AFL-CIO,theGeneral Counsel of the National Labor Re-lations Board,by theRegional Director for theTwenty-sixthRegion(Memphis,Tennessee),issued his consolidated complaint datedMarch9, 1962, against LittleRock HardboardCompany and Superwood Corporationof Duluth (herein calledtheRespondents-"Hardboard"and "Superboard").In substance the complaintalleges that Respondents had engaged in and were engaging in conduct proscribedby Section8(a)(1) and(3) of the National LaborRelationsAct (hereincalled theAct). and thatsuch conduct affected and was affecting commerce as set forth in 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2(6) and (7) of the Act. Respondents' answer admits some of the factspleaded in the complaint, but denies the commission of any unfair labor practicesby Superboard.Pursuant to appropriate notice, a hearing was held before meat Little Rock, Arkansas, on April 17, 1962.All parties were represented at andparticipated in the hearing, and were afforded the right to present evidence, toexamine and cross-examine witnesses, to offer oral argument, and to file briefs.Briefs have been received from the General Counsel and Respondent Superwood.Upon the entire record in this case, including the admissions in the answer andthe stipulations of the parties, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Hardboard is now, and has been at all times material herein, anArkansas corporation with its office and principal place of business located in NorthLittleRock, Arkansas, where it is engaged in the manufacture of building board-During the past 12 months, Respondent Hardboard sold and shipped finished prod-ucts valued in excess of $50,000 directly to points outside the State of Arkansas.Respondent Super-wood is now, and has been at all times material herein, a Minne-sota corporation with its office and principal place of business in Duluth, Minnesota,where it is engaged in the manufacture of building board.During the past 12months, Respondent Superwood sold and shipped finished products valued in ex-cess of $50,000 directly to points outside the State of Minnesota.At all timesmaterial herein, and continuing to date, the Respondent Hardboard has been, andisnow, the owner of the plant located in North Little Rock, Arkansas.At sometime prior to January 8, 1962, the exact date being unknown, Respondent Hard-board entered into negotiations for the sale of the North Little Rock plant to M. S.Opsahl, trustee for Respondent Superwood. Pursuant to, or as part of, the negotia-tions for the sale of Respondent Hardboard's North Little Rock plant to RespondentSuperwood, and since on or about January 8, 1962, Respondent Hardboard hasceased operation of the plant, and operation and management of the plant havebeen undertaken by Respondent Superwood. Since on or about January 8, 1962,Respondent Superwood has operated the North Little Rock plant and has been en-gaged in substantially the same business operations formerly engaged in by Re-spondent Hardboard and has employed substantially the same employees and super-visors as had been employed by Respondent Hardboard.Respondent Hardboard'and Respondent Superwood, and each of them, are now, and all times materialherein have been, employers engaged in commerce within the meaning of Section2(6) and (7) of the Act. I find that it will effectuate the policies of the Act to assertjurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, isnow, and has been at all times material herein, a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe opening statements of respective counsel to the Trial Examiner will bestserve to orient the reader to the facts and issues in this unusual case.Counsel for theGeneral Counsel Langley stated:Now, Mr. Examiner, I would like to point out General Counsel'spositionas to these combined cases; first of all, I might mention all three cases are . .really involves the same matter, as you will surmise from the fact they areconsolidated.Respondent, Little Rock Hardboard Company, which is men-tioned in the complaint, sometime toward the end of 1961 apparently enteredinto a series of negotiations with the idea of culminatingin anagreement ofsale of the assets of Little Rock Hardboard to the Superwood Corporation ofDuluth.At the present time as far as General Counsel has been able to as-certain there has been no finalized sale of these assets, and shows, of course,reasons for the joinder of both parties in the complaint.We may develop thatfurther in the course of the hearing.On or about January 6th, of 1962, Super-wood Corporation of Duluth through Mr. Donald V. Pierce, an employee ofthat company, assumed control of the operation of the plant which was for-merly operated by Little Rock Hardboard Company here in North Little Rock, LITTLEROCK HARDBOARDCOMPANY271Arkansas.As a result of that, there was a layoff of some employees andproduction was curtailed at the plant at that time.On or about January 15, the Union involved herein, the Pulp and SulphiteWorkers filed a petition for election at this plant among the employees in theappropriate unit, and this petition was served upon the employer on or aboutJanuary 17, and on that same date a remaining ten (10) union employees werelaid off by either Little Rock Hardboard or Superwood Corporation of Duluth,depending on whom was in control.General Counsel's contentions were thatthe layoffs were a direct result of the filing of the petition and serving of it uponthe employer on that date, in addition to that certain acts of interrogation re-sulted on that same date, it being contention of General Counsel these wereprompted by the receipt that morning by the petitions which were sent to theemployer by the National Labor Relations Board. Since that date there havebeen other acts of coercion, interrogation, surveillance and threats which Gen-eral Counsel contends were the direct outgrowth of the petition.Additionally,one other employee, which is the subject Joe Griffin, in 26-CA-1259 was laidoff about April 3, 1962, again it being the contention of General Counsel that hislayoff was as a result of his union activity or activities on behalf of the Union.At the present time, as you will note in the complaint, some of the employeeswho were laid off January 17 have been recalled.As of the present time 4 ofthe 10 additional employees have not been recalled and they are the ones allegedin the complaint that have not been recalled,again it beingthe contention ofGeneral Counsel they were not recalled due to union activities. Just to bringthe record up to date also I have herein the petition in the "R" case, of which Iam sure the Trial Examiner will take judicial notice of election held April 4,itwas held insufficient due to challenges by the supervisor's complaints are inlaid-off category. [Sic.]Respondent Counsel Sutton gave his version as follows:It is the contention of Respondent Super-wood during 1961 there were negotia-tions between Little Rock Hardboard and Superwood Corporation of Duluthfor the sale of the assets of the business formerly operated by Little Rock Hard-board Company, that sale has not been consummated as yet, but pursuant to anagreement between the parties of the plant was taken over by Superwood andoperated on a more or less trial basis during the month of January 1962. Thereare stillmany factors which have not been settled between Little Rock Hard-board and Superwood.Ultimately either Little Rock Hardboard or Superwoodwill end up running or owning the plant, but as to which it has not been de-termined as of yet.Now, when the Respondent Superwood took over themanagement of the plant in January 1962, Mr. Donald Pierce was sent downby Superwood to be the new plant manager as he had considerable experiencewith the Respondent Superwood at other plants in Minnesota and upon his andsome other Superwood employees' surveying of the plant it was determinedupon the first day I believe that they were at the plant that the plant could notbe operated profitably upon the basis that it was being operated.The plant hasnever been operated properly and it was their decision that a great many factorshad to be corrected, probably the most important of which was a completeoverhaul of the equipment that was then there. On January 6, some eleven (11)days before the petition for election was ever filed this decision was made toshut down the plant for an extended period ofmaintenanceuntil it could bedetermined just how bad a shape the thing was in.On January 17, the control passed under the name of the Respondent Super-wood for this maintenance period and again before any petition for election wasfiled decision was made to lay off all production employees until the plant couldbe revitalized by reworking its machines.Now, the employees which were keptduring that period were those which it was felt would be most beneficial in themaintenance period, the reworking of the machines.The employeeswere in-structed as to the reasons for this temporary layoff and were told that if .. .and I might say at this time it was not known by Superwood whether productionwould be begun again, they thought they could, but the premises was in suchpoor condition, this was unknown at this time, but the production employeeswere told that they would be recalled when and if needed and as soon as pos-sible after the January 17 layoff.Now, there was a period of several weekswhere nothing was done in the plant except reworking the machinery that theyhad out there, trying to get it to where they could make saleable board.Certainemployees filed unfair labor practices through the Union in this case and inspite of the fact that they had filed charges and their names were known bythe Company as filing the charges they were brought back without any con- 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDsideration given to their participation by the Union against the Company, theywere brought back when and if needed and replaced in their old jobs whenproduction went back into effect,or actually beforehand,but I might point outthat the Respondent,Little Rock Hardboard Company,had operated four shifts,7 days a week.It has never been the intention of Superwood to operate morethan three shifts 5 days a week,and that is all they have ever done,so theirforce has been reduced from 42 down to around 26, or,correction,rather 37 inthe Union down to 26,so someone had to remain laid off.It is our positionthat these employees were considered carefully, brought back on their qualifi-cations and as needed,of course,with the understanding somebody was going tobe left out.We left out the ones that we felt like were of less benefit to theCompany and we have our reason for that which we will be happy to stateto the Examiner.Now, as to the interrogation we take the position no improper interrogationwas done.Mr. Pierce at the union election made a speech to the group of em-ployees, he sent out mailing materials to the employees which we contend wasstating his position on the Union.He never requested any of the shift leaderswhatever to interrogate or gather information about the Union, and we take theposition that no employee has been discriminated against or coerced on accountof his unionactivitiesThe QuestionsBoth General Counsel and Respondent Counsel agree that there are five issues tobe resolved in this case.They differ only in language used to spell out their syl-logisms.However,these questions can be reduced to two propositions:(1)Didsupervisors interrogate and threaten employees in violation of Section 8(a)(1) ofthe Act?and (2)Did management discriminatorily lay off nine rank-and-file em-ployees on January 17 and discharge Joe Griffin on April 3 in violation of Section8(a)(3)?SupervisorsUnder the ActThe employees alleged as being supervisors within the meaning of Section 2(11)of the Act are General Manager Pierce, Plant Manager Henderson, and shift leadersJasper N. Whitfield and Willie B. ScrogginsThe first two, Pierce and Henderson,obviously, and by stipulation, are supervisors within themeaningof the Act. Sec-tion 2 (11) of the Act reads as follows:The term "supervisor" means any individual having authority, in the in-terest of the employer,to hire, transfer,suspend,lay off, recall,promote, dis-charge, assign,reward, or discipline other employees,or responsibly to directthem, or to adjust their grievances, or effectively to recommend such action, ifin connection with the foregoing the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of independent judgmentThe legal yardstick which is controlling in this case is set down in language inN.L.R.B. v. Southern Bleachery & Print Works, Inc.,257 F. 2d 235 (C.A. 4).The important thing is the possession and exercise of actual supervisory dutiesand authority and not the formal title. It is a question of fact in every caseas to whether the individual is merely a superior workman or lead man whoexercises the control of a skilled worker over less capable employees, or is asupervisor who shares the power of management.General Counsel Langley and Respondent Counsel Sutton deal at considerablelength in their briefs with this question.The Trial Examiner is in accord with Re-spondent counsel's presentation.The evidence of record does not sustain GeneralCounsel's contention that Whitfield and Scroggins were supervisors. It is obvious thatthey were only more responsible workmen who had no direct responsibility or author-ity other than that of a "straw boss."Certainly after Superwood Manager Piercetook over they had no authority to hire and fire, to transfer from job to job or opera-tion to operation, nor to discipline employees.Whitfield, a sincere, credible, andintelligentwitness properly explained the origin of the term"supervisors" in thefollowing language:The way this "supervisor"got startedwas February 15, 1961.Mr. Curtisfirst started calling us "supervisors"before the plant ever went into production,but as soon as it went into production, well, he changed it to "shift leaders," butsome of us,some of them still carry on as a "supervisor".Even though Icalledmyself a supervisor,stillwe didn'thave the authority of a supervisor.[Emphasis supplied.] LITTLE ROCK HARDBOARD COMPANY273That these employees did not have supervisory status is further borne out by thefact that it was stipulated at the election hearing by both the Union and Employerthat "shift leaders" were rank-and-file employees and, as such, entitled to vote in theelection.Also, one of the shift leaders was most active in securing signatures on theunion cards.The evidence of record does not indicate that these "shift leaders,"young men in their early twenties, were more than "straw bosses" under formerManager Curtis and Plant Manager Henderson. Certainly they had no more, if notless, authority under new Manager Pierce. Pierce did, however, avail himself of theirknowledge of their fellow employees-as he did of everyone in selecting his final crewwhen he reduced the force from 37 to 27 and changed the operation from a 4-shift7-day week to a 3-shift 5-day week.Any new superintendent would do the same insetting up a new organization.The very operation itself of this plant was only a series of simple mechanicalsteps in which logs were fed into a chopper, the resulting chips conveyed to a storagehopper, and thence gravity-fed into a chemical treatment vat which emulsified thewood fibers.The resulting wood slurry then flowed into hot steam presses and cameout as hard board.This resulting product required only to be sawed and stackedfor shipping.The Trial Examiner came to the conclusion on the basis of the evidence of recordand from his inspection of the plant that the so-called shift leaders had none of thenecessary supervisory indicia.They were paid by the hour-in some cases higher andin other instances lower than other employees-and all did the same kind of produc-tion work.Accordingly, any alleged 8(a)(1) violations on their part could not beimputed either to Hardboard or Superwood.Therefore, it will be recommendedthat the allegations as to Whitfield and Scroggins be dismissed as being mere personalexpressions of opinion as rank-and-file employees.Not only is there no evidencethatWhitfield's and Scroggins' alleged antiunion conversations with fellow employeesallegedly containing threats or illegal interrogation were prompted by management,but according to Whitfield, company officials were entirely unaware of any such con-versations.Likewise, with reference to the complaint's allegation of surveillance byWhitfield, the same rule applies: he was not a supervisor.Thus, the resolution of thequestion as to whether he attended the union meeting on the invitation of fellowemployee Charles, or attended as an unwelcome supervisor, is not necessary.Never-theless, I find that Whitfield attended the meeting at Charles' suggestion, and wasasked to leave because he was not in favor of organizing, and he left forthwith.Uncertainty of Little Rock OperationAs General Counsel Langley prefaced his opening statement, there hitherto hadbeen no finalized sale of the assets during the Board's investigation or at the time of thehearing, nor at the end of the hearing had he developed anything further, and aslate asJune of this year when the briefs were filed, no decision had been reached as towhether the plant would be operated in Little Rock, or elsewhere, or not at all.Orby whom. As a matter of fact when, on January 6, Mr. Pierce came from Duluth,accompanied by three Superwood officials, to look over the operation of Hardboard'ssick plantiswasprobably not Superwood's original intentionto operate thisplant atall.Pierce testified "that our hope was that we wouldn't, that I wouldn't be operatingit."Like several other unclear thingsin this case isthe trusteeship of "Morris Opsahi,acting astrustee for Respondent Superwood Corp., of Duluth."Whether Superwoodhad an equitable interest in Hardboard apparently is unnecessary to the resolution ofthe allegations of the case in main, but the relationships do have a bearing on themotivation which activated Respondents, particularly Superwood.The uncertaintyof the continuance or discontinuance of the Little Rock operation is best illustrated byPierce's answer to General Counsel's query, "I believe you stated that you had madethe statement something to the effect that the plant might be moved to Greece orsomething to that effect."Pierce replied that he made the statement on January 17when he was talking to all of the hourly men in the plant as a group:Ifwe were [moving] we would not know until we could get it back intorepair, get it in operating condition.First, we did not know how this fiber fromthis particular wood would react to the process, whether we could make a goodboard with the wood that was here, it had never been proven before, and wehad to get back into position to do that before we could determine whether wecould make a good board or not.We still haven't reached that decision. Ifit could not be done, there would certainly be no point in trying to produce theboard if you can't get a decent price for it, if you can't market it.We wouldmove the machinery out.We are putting ina plant ina little town-we areputting a plant identical to this in Greece and it will be shipped out of here, out 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the United States this fall, the site is being prepared over there now.Thatiswhy we are trying to get this in production,get the quality up to see if wecan make respectable board.Immediately upon inspecting the facilities and operations on January 6, PlantManager Pierce,as his first official act, closed down the production line and orderedthe layoff of half of the employees.The remainder of his crew he used in repairand maintenance work or in shipping out the inventory on hand.Pierce's order tostop production,after observing the operation,was directed to the demoted formermanager,Curtis, and was executed by him.Curtis advised the workers of Pierce'sdecision in a group meeting, and Pierce had little or no further contact with them untilhe called them together on January 17 to announce a further layoff.The January 17 LayoffThe burden of the Union's charges and General Counsel's plea is that the layoffof January 17 of 10 employees was discriminatorily motivated because these em-ployees joined or assisted the Union or engaged in other and concerted activity forthe purpose of collective bargaining or other aid or protection;and when employeeswere recalled,Tom Newman,CarrollCash,Harold Charles, and Dan Shelton werenot included because of their union activity.As heretofore recited employees HaroldCharles and Richard Holden procured authorization cards from a representative ofthe International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,around the middle of December and by January15 theUnion had received asufficient number of cards to file a petition for an election among the production andmaintenance employees.A copyof the petition sent by the Memphis RegionalDirector was received by Acting Manager Curtis who picked it up at the post officeon January17.Curtisimmediately turned over the letter and petition to Pierce.Pierce next called a meeting of all the men,explained his situation,and laid off 10employees,7 of whom he subsequently recalled within 2 weeks.Key to This CaseThe keyto this case is the personal interest of each individual involved or con-cerned.One of the unusual features of this case is the comparative lack of motiveof the principal figure involved in the alleged discriminatory discharges and refusalsto reinstate,PlantManager Pierce.He is the one man who had nothing to loseor to gain by cherishing selfish motives or harboring untoward feelings.He, accom-panied by his Duluth associates,had been sent to LittleRock to endeavor to put inoperation a rundown,chronically unprofitable,overstaffed pulpboard plant which hadbeen haphazardly run and was producing an inferior product.He did not knowwhether it would continue to function in Little Rock or be shipped to Greece. Inany event,he hoped that "I wouldn't be operating it."He was the sole man whocould be completely objective-and he was. (This situation rarely exists in an unfairlabor practice case.)Every other person connected possibly and reasonably had aselfish interest in the plant's continuing operation in Little Rock.Pierce's version of the layoff,which the Trial Examiner accepts,gave his reasonsfor its occurrence as follows:As each day progressed we had another representative from our Minnesotaplant in Duluth . . . who was performing duties as plant superintendent, youmight say,temporarily,so we could find all our troubles.Each day thereshowed up a few more of them and it was so complicated we had too many menrunning around,there was nobody to supervise them we had.In the meantimeon January 9th, 10th and 11th, the plant froze up, we shut off the gas,we wereunable to keep it from freezing.It just seemed like everything was goingfrom bad to worse every day instead of for the better,so on the 17th we justrealized that we had too many men working who were not properly supervised,we had to start back. By that time the water [froze] we had to do somethingabout the water while we worked on the boiler,and we had started back intothe production line and come right down through it.Q. You could not supervise that many men in maintenance work, is thatcorrect?A. No, there was not that many familiar with the plant to do it themselves,and we did not have enough men to supervise them.Q. Mr. Pierce, was it your decision to cut back your force on January 17thorbeforeJanuary 17th, orafterorwhen?[Emphasis supplied ] LITTLE ROCK HARDBOARDCOMPANY275A. As I recall, it was the 17th,but we hadbeen talking about it several days.Each day it was getting more complicated.Q. All right.Do you recall whether it wasbeforeorafterthe petition forelection was received?A. It was afterthe petitionwas received.Q. Did the petition for election prompt youractionin that regard in any way?A. It had no bearing on it.Q.Who was retained after January the 17th?A. Those that we felt were best qualified and had the neededexperiencewith the plant.Q. All right.Were there any production employees retained?A. There were. There were production employees with Little Rock Hard-board that we used them to carry on repairs and maintenance.Q. Well, let me ask you this: Is it not correct that your plant foreman, your-self and office clerical and some employees in the shipping department and yourfour shift leaders were the only ones perhaps the only ones retained?A.Were not the only ones?Q.Were they not the only ones retained?A. I believe that is not correct, yes, sir.Q. Now, how long did this period of maintenance last?A.Well, it continued well on into February.Q. All right.For a period of over a month then you had no productionat all?A. That is right.Q When did you begin to take employees back, production employees?A.Well, I believe our payroll shows that we started taking them back evenin January, after January the 17th, the 24th I believe we had takenon some,and there were various dates there that we were taking on more.Q. All right, sir.Were any of your plant lay-offs January 6th or 17th, or[employees] recalled thereafter effected in any way by Union activity?A. No.Q. Did you know of the Union activity when you made the shutdown thefirst time?A. No, I had no idea of it.Q. That was your first day on the job,was it not?A. That is right.Q. Now, you have been operating with new management as far as yourselfis concerned and the people above you since January the 17th, have you not?A. Yes.Q. Up until January the 17th you mentioned awhile ago that the employeeswere paid by Superwood, I will ask you if they were not paid upuntilthat timeby Little Rock Hardboard?A. Yes, Little Rock Hardboard payroll checks.Q. All right.Who laid them off on January the 17th, Superwood or LittleRock Hardboard9A. Superwood.Q. All right, sir.You had operated up until thattimeunder the name ofLittle Rock Hardboard, had you not?A. That is correct.Q. Now, as to this product that you are producing do you not intend to pro-duce a No. I board which will attract a different type customerfromthat whichyou are nowselling?A. ; hat is a different type and it could be the same customer, but what we willcall it a No. 1 board.Q.Now, awhile ago you mentioned that you were not in 100% production,and I will ask you if time-wise you are in production as much as you anticipatebeing?A. Yes, that is true.Q.When you say you are not in production 100% you have reference to theshut-downs, etc. you arestill experiencing?A. Yes. That is right.Q. Do you everintend tooperate more than three shifts five days a week?A. That is not our intention.Q. Do you feel like that is economically feasible?A. Yes, it is.681-492-63-vol. 140-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And you make for efficiency as far as your experience is concerned?A. That is right.Q.What was the criteria for recalling men or hiring new employees bySuperwood after January the 17th?A.Well, it was based on the best of my ability to determine if they werequalified, the former Little Rock Hardboard employees, and some considerationhad to be given to their . . . How much time they had been with the Companyand if they qualified for the job that we had for them, they were hired underthe conditions of a sixty day probationary period to see if they could qualify forthe job that we had in mind for them.Q. Now, you had knowledge, did you not, that James Sinkley, William Green,Jesse Rogers, Odelle Cole, Lavon Woodwall, John Spear, Robert Moon, TomNewman, had all filed unfair labor practices charges through the Union, didyou not?A. I had received that.Q.Were all these employees asked to come back in spite of this information?A. Did they what?Q.Were all of these employees asked to come back?A. Yes, at one time or another. They were either . . . had already comeback or at a later date they were.Q. This decision was made by you in spite of the fact that you had thisknowledge through their petition that they had filed?A. That is right.Q. Did the Union charges have anything to do with whether these were calledback or not?A. (There was no audible answer from the witness.)Q. Did you recall these employees as soon as you felt like it was feasible,you had something for them to do?A. As soon as we needed them.Dismissal of 8(a)(3) AllegationsManager Pierce impressed the Trial Examiner as a sincere and honest and straight-forward witness.His sole concern was to get the plant in as efficient operation aspossible, and to produce a satisfactory, saleable board.As to where and by whomthe plant would continue to be operated was not his responsibility.Whether the plantwould be union or nonunion, Pierce's formula for recalling the laid-off men was tochoose the best qualified on the basis of such information as he had.He explainedthat he "spent a lot of time talking to Mr. Henderson and the leadmen and those thathave been there longer, and worked with the fellows, any of those we could find thatworked with them." That the temporary layoff was necessary and not motivated byunion animus is sustained by the evidence of record. The reasons for failure to recallDan Shelton, Harold Charles, Carroll Cash, and Tom Newman were all properexercise of prerogative of management-absent discriminatory antiunion motives.Other than 20 names listed in the union charge, there is no evidence that Pierce wasaware of individual union activities of any or all of his employees, including Shelton,Charles, and Cash.In discharging Shelton, Pierce retained Nelson Markley as the sole maintenancemechanic because Markley was the best qualified and had been with the Companylonger.The record is clear that Shelton was an inept mechanic on this job.Charleshad a reputation as being one who would not follow instructions, quit his operationwhen he had produced 40 pressloads of board on 1 shift, would leave his shift beforehis replacement had shown up to relieve him, and was so unfavorably regarded bythe shift leaders that 2 or 3 of them threatened to quit if he were recalled.TheTrial Examiner came to the conclusion that Charles was as unreliable as a workeras he was as a witness.Carroll Cash was not recalled because Pierce classifiedhim as an undesirable employee.Cash was said to have been in jail at the timeof recalling employees, had a known criminal record, and, according to the ac-cepted testimony of Mrs. Mitchell, secretary, came into the plant on February 2in an intoxicated condition and used foul and abusive language to her and threatenedsalesman Sanders. It was stipulated that Tom Newman was offered reinstatement,but refused itAccordingly, it will be recommended that the 8(a)(3) allegationsin the complaint be dismissed as to the 10 above-named employees allegedly ter-minated on January 17, and the refusal to reinstate the last 4, Cash, Charles, Shelton,and Newman. LITTLE ROCK HARDBOARDCOMPANY277Discharge of Joe T. GriffinThe discharge of Joe T. Griffin presents the most difficult aspect of this case.Be-cause General Counsel Langley and Respondent Counsel Sutton have so conciselyset forth their respective but conflicting contentions in their voluminous briefs theTrial Examiner will set them forth as written.According to General Counsel theevidence clearly establishes that the layoff of Joe Griffin on April 3, 1962, wasthe direct result of his union activities:The facts in the case of Joe Griffin are equally clear in establishing the realreason for his layoff on April 3, 1962. It has been shown that Griffin was askedabout his Union feelings when he was originally interviewed by Pierce for thejob.After expressing his feeling as being with the Company against the Union,he was hired.Thereafter, he changed his mind, joined with the Union, andattended a meeting at which he was seen by Whitfield, a supervisor of the Re-spondent.The next day, he attended a meeting of the employees, at which aspeech was made by Pierce concerning the coming election the next day.Dur-ing this meeting, he made his changed feeling known to Pierce by his commentsto him, if in fact these feelings were not already known by his attendance atthemeeting the previous night.The next day, he received word that he wasbeing laid off by the Respondent Superwood.The supposed reason for thislayoff was that he had left his station, and had let a vat run over half full withwater.The Respondent spent a great deal of time advancing various aspects ofGriffin's performance which it claimed were substandard; however, it shouldbe noted that in spite of this alleged substandard performance by Griffin, hewas retained, and in fact given various opportunities to train in several differentjobs.Itwas not until such time as his feelings regarding the Union becameknown to Respondent Superwood that any question of his work performancewas raised.General Counsel submits that the evidence clearly indicates thatthe layoff of Griffin was motivated by the discovery of his prounion feelings,and additionally as a final thrust on the part of Respondent Superwood todefeat the Union in the election on the following day, by demonstrating that itcould and would terminate anyone who was outspoken in favor of the Union.It is therefore respectfully submitted that the Trial Examiner should find thatthe layoff and subsequent refusal to recall Joe Griffin was in violation of Section8(a)(3) of the Act, and enter an appropriate order providing for his rein-statement.Respondent counsel contends that the evidence fails to establish that the layoff ofJoe Griffin was the result of his union activities:Joe Griffin was hired on February 19, 1962, on a 60-day probationary basis.This was understood by Mr. Griffin as he admitted on cross-examination.Al-though he had been given an opportunity to try out at three different jobs inthe plant, it is alleged by General Counsel that his discharge on April 3 wasbased upon Union activity.We feel that it is necessary to point out only onefactor in refuting this charge.By his own statement, Mr. Griffin infers that heled Pierce to believe that he was antiunion on the day that he was hired.Hestates that he remained more or less against the Union until he was visited athis home by Union representatives on March 31.However, the evidence clearlyreflects that 10 days beforehand, he had been sent a letter of warning by Mr.Henderson stating that he was not properly doing his job.He was laid off 2weeks later for exactly the same reasons that had been set out in the letter.Mr.Henderson, the man who laid Griffin off, explains in detail why Griffin was laidoff on pages 165-167 of the transcript.Henderson had already made up hismind to fire Griffin several days before he was in fact fired and changed his mindonly after Mr. Whitfield had talked him into giving Griffin another chance.Griffin admitted himself that he could not do all of the duties that he wasexpected to do.We submit that the General Counsel has failed to establish that Joe Griffinwas fired for Union activity but that the evidence clearly reflects that he wasdischarged before his probationary period expired for the reason that he hadfailed to qualify in a single one of the three job opportunities that he was given.Certainly, Pierce, with the advice of legal counsel, would not have dischargedGriffin on the day before the election if his discharge had not been promptedsolely for reasons other than Union activity. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDStanding alone and taken literally, either of the above versions by counsel wouldbe determinative of Griffin's discharge.However, there are underlying factors whichbear on the motivation and are not evident from a reading of the cold, literal testi-mony appearing, on this point, in the record.The character and the states of mindof the persons involved are controlling.Pierce's attitude has heretofore been de-scribed.He was primarily and solely interested in getting this plant into efficientoperation but was not concerned about its continued operation in Little Rock.Henderson had the same desire of efficient operation, but in Little Rock becausehis job depended on that.Henderson was a young man of 24 who had started outas a rank-and-file employee only a year before.Originally employed as controloperator and working at "just a little bit of everything until October when Mr. Barryleft," he became production foreman in charge of the production line and qualitycontrol until he was "held responsible for the rest of the plant too."This particularresponsibility entailed operation of the two most expensive machines in the plant,defibrator and refiner, valued in excess of $100,000. Someone was required to bein constant attendance when the machines were in operation.Henderson had received his last promotion when Superwood took over.Hender-son was a sincere and forthright witness and the Trial Examiner was convinced thathe was motivated solely by the necessity to make good in fulfilling his responsibilitiesor suffer discharge at the hand of Pierce.That he took his responsibility seriouslyis evidenced by the fact that shortly after Griffin's assignment as defibrator operatorHenderson personally wrote Griffin a formal warning, stating:You ran the defibrator chest full of fiber yesterday, 3-20-62 after your shiftleader, Jack Whitfield told you to run the Vat not over half full.You also leftyour station for fifteen minutes without telling your shift leader.This must nothappen again.To do so, will be cause for termination.----------------------------------------(I ARoLD HENDEaso*r,Plant Manager)This is 10 days before there was any evidence that Griffin had become pro-union, and before Griffin had been importuned on March 31 by two union of-ficials to change his sentiments from the company to the union cause. It willbe noted that Henderson personally directed Griffin's discharge, in which Pierceconcurred.This plant previously may have been a haphazardly run operation,but it was the only available one and supplied their jobs.This is illustrated byelderlyWhitfield's remark to a fellow employee that this was the only job he hadand the only work he could do.With the Trial Examiner, Griffin made the im-pression of being a somewhat flighty person if not an unstable employee.Underthe compulsion that Henderson was working, Griffin would not have lasted long-Union or no Union. That he was a "pop-off" is shown by his taking issue withPierce over the construction of union contract regulations in a meeting in whichhe was the newest employee-and probably the least informed.Henderson recom-mended his discharge for cause and Pierce effected it.The Trial Examiner findsthat union animus did not enter into the decision to discharge Griffin as is requiredto be established by a preponderance of the evidence of record, and it will be recom-mended that that allegation be dismissed.The 8(a)(1) AllegationsThe allegation of interrogation of employees by supervisors has heretofore beendealt with in the cases of Whitfield and Scroggins and they were found not to havebeen supervisors, therefore management was not accountable for their alleged anti-union activities.There remains one instance charged to Superintendent Pierce thathe interrogated Griffin at the time of employment by asking what his feelings wereabout unions.Griffin's testimony in this connection was:Well, during the interview Mr. Pierce asked me what I thought about a Union,and I told him I hadn't had any experience with one, and had never workedwith one, then he explained to me that a bill . . . a petition was before theBoard, he didn't say what Board and 4 didn't know that they were trying toget a Union in the plant, and then he asked me what I done.what Ithought about it.Well, I said, I worked with the Company, for the Companyand not against it.General Counsel argued that this testimony stands uncontradicted in the record,and therefore clearly shows that this witness was interrogated concerning his unionfeelings prior to his being hired by Respondent Superwood.Respondent counselargued that the general rule as established by many cases is to the effect thatinquiring of applicants for employment as to their feelings about a union is not LITTLE ROCK HARDBOARDCOMPANY279unlawful in itself, and that other evidence must be introduced to show a patternof unfair practices or discriminatory use of the information received (citing cases).With this latter view, under the facts of this case, the Trial Examiner is in accord.As a matter of fact, it is inconceivable to this Trial Examiner that a superintendentof Pierce's experience would have laid himself open to a charge of an implicitviolation of the Act at this time of organizing activity-certainly not after havingreceived the Board's petition, and presumably was acting on advice of competentcounsel.The Trial Examiner is convinced, as is more likely, that when Griffinapplied for a job his qualifications were inquired into, among which was whetheror not he was a member of a union rather than what he thought about the Union.And when advised by Griffin that he had not had any experience with any union,Pierce very likely alerted him to the fact that a petition for an election had beenfiled by the Union and was a matter of controversy here. In any event, I do notfind this interrogation actionable here.Accordingly I recommend that this countin the complaint be dismissed.General Counsel stated:[T]he testimony of Harold Charles was that on the morning of January 17,1962, the same morning that the petition arrived in the mail, he was approachedby Harold Henderson, plant foreman, and was asked what he knew about theUnion, his testimony in this regard being as follows: Well, he asked me aboutwhat I knew about the Union, I told him that I could tell him a lot but thatIwouldn't, I didn't want him or employees either one mad at me, I didn'twant, you know, didn't want to have him, well either one of them mad at meabout it.Henderson's testimony in this action was: "It was just like he said, I asked himand he declined to answer but I also told him it was just as one friend to another,and not as the company trying to find out." General Counsel stated that the Boardhas held that a supervisor may not divest himself of his supervisory status in a con-versation with an ordinary employee merely as the result of his intention to speak"man to man" rather than as supervisor to employee. See for instance,HumbleOil & Refining Company v N.L.R.B.,113 F. 2d 85 (C.A. 5). See also in thisregard the case ofJ. S. Abercrombie Company,83 NLRB 524, where, in comment-ing on the employer's contention that a statement by a supervisor was nothingmore than an expression of opinion, the Board stated that rather than determin-ing the effect of the statement by any purported intent, it would consider thesubstance and context of the statement and the position of the speaker to be moresignificant factors.Even though Henderson admitted that the language used was as testified to byCharles, it differs from the "man to man" doctrine urged and in this case was "justas one friend to another one."Even if looked upon as a technical violation, theTrial Examiner does not believe that it would effectuate the purpose of the Actto issue a cease-and-desist order in this isolated instance.Obviously, the instancein which employee Holden and Henderson engaged in a conversation in which Holden,who originated it, asked Henderson about the union activities and Henderson re-plied, "What are you asking me for? Aren't you in it?" was but "kidding," and "Iexplained that to him" is not an actionable violation.Accordingly it will be recom-mended that the complaint be dismissed as to the counts of interrogation.ConclusionsI am persuaded that the evidence does not preponderate in favor of the positiontaken by the General Counsel. I find that Respondents were not motivated by unionanimus.Accordingly, I shall recommend that the consolidated complaint bedismissed.CONCLUSIONS OF LAW1.The operations of Respondents Little Rock Hardboard Co. and SuperwoodCorporation of Duluthaffectcommerce withinthe meaning of Section2(6) and (7)of the Act.2. International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.3.Respondents have not engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act.RECOMMENDATIONSIn view of the foregoing findings of fact and conclusions of law, it is recommendcdthat the complaints be dismissed in their entirety.